Citation Nr: 1606469	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's claimed spouse, H.O.T.L., may be recognized as a dependent spouse for VA monetary benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claim was subsequently transferred to the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  When the Veteran initially applied for VA compensation benefits in 2002, he reported that he was married to H.O.T..

2.  In a November 2005 rating decision, the combined disability rating was increased to 40 percent from August 2002.  

3.  The Veteran was notified of the November 2005 decision and was asked to complete a VA Form 21-686C.  The Veteran did not respond.

4.  In a January 2007 rating decision, the combined disability rating was increased to 50 percent from June 2006.

5.  The Veteran was notified of the January 2007 decision and was asked to complete a VA Form 21-686C.  The Veteran did not respond.

6.  The Veteran submitted completed VA Form 21-686C forms from the Veteran in January 2009 and November 2009 that provided seemingly conflicting information.

7.  The Veteran has clarified his conflicting marriage information.


CONCLUSION OF LAW

The Veteran's spouse, H.O.T.L., may be recognized as a dependent spouse for VA monetary benefits, as early as January 2009.  38 U.S.C.A. §§ 103(c), 5103, 5103A, 5124 (West 2014); 38 C.F.R. §§ 3.1(j), 3.204, 3.205, 3.206, 3.401, 3.500, 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

VA law provides for additional monthly compensation for dependents when a veteran is entitled to disability compensation evaluated as thirty percent or greater.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The Veteran's initial claim for VA compensation was received in August 2002.  At that time, the Veteran reported that he was married to H.O.T..  He provided a marriage certificate indicating that the Veteran and H.O.T. were married in March 1979 in Virginia.

In a February 2003 rating decision, service connection for hypertension, right great toe hallux valgus, left great toe hallux valgus, and scar as a residual of abdominal exploratory surgery was established.  A combined noncompensable percent rating was assigned.  Thus, the combined rating remained less than 30 percent, as it was 0 percent. 

In a July 2003 rating decision, the combined disability rating was increased to 10 percent.

In a November 2005 rating decision, the combined disability rating was increased to 40 percent from August 2002 (the first payment being made September 1, 2002 for that rate).  The Veteran was notified of that decision and was told that he would be paid as a single Veteran with no dependents.  In pertinent part, the notice letter informed the Veteran of the following:

What Do We Need From You To Complete Your Claim For Dependents?  The information you sent us about your dependents wasn't complete.  Before we can pay additional benefits for your dependent(s), send us the following:

* VA Form 21-686C, "Declaration Of Status Of Dependents."  Please fill out every blank on the form which applies to you.

Additionally, the Veteran was provided a VA Form 21-8764.  In pertinent part, that form informed the Veteran of the following:

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person. 

The Veteran did not return a completed VA Form 21-686C in response to the November 2005 notice.

In a January 2007 rating decision, the combined disability rating was increased to 50 percent from June 2006 (the first payment being made July 1, 2006 for that rate).  The Veteran was notified of that decision and was told that he would be paid as a single Veteran with no dependents.  In pertinent part, the notice letter informed the Veteran of the following:

What Do We Need From You To Complete Your Claim For Dependents?  The information you sent us about your dependents wasn't complete.  Before we can pay additional benefits for your dependent(s), send us the following:

* VA Form 21-686C, "Declaration Of Status Of Dependents."  Please fill out every blank on the form which applies to you.

Additionally, the Veteran was provided a VA Form 21-8764.  In pertinent part, that form informed the Veteran of the following:

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person. 

In January 2009, VA received a VA Form 21-686C from the Veteran.  On this form, the Veteran indicated that he had been married twice.  However, he only provided details regarding one of his reported marriages.  He indicated that he married H.O.L. in November 1994.  He also submitted two separate marriage licenses:  one which indicated that the Veteran and H.O.T. were married in March 1979 in Virginia, and another which indicated that the Veteran and H.O.T.L. were married in November 1994 in Georgia.

In a March 2009 decision, the RO informed that the Veteran's requested dependent could not be added.  The RO noted that previous letters had requested the Veteran to turn in a completed copy of VA Form 21-686C; however, the Veteran had not submitted the requested form until January 2009.  Additionally, the VA Form 21-686C that the Veteran had submitted was not completely filled out.  The Veteran was informed that the following information was required in order to add his spouse to his award:

* On VA Form 21-686C you indicated that you had two marriages.  You must provide your complete marital histories for all marriages, both current and prior.  This information is needed for both yourself and your current spouse.  Make sure to complete all of the required fields of information or we cannot process the form.
* Copies of all dissolution of marriage documents for all prior marriages for both yourself and your current spouse.

In response, in June 2009, the Veteran submitted a notice of disagreement.  In it, the Veteran remarked that his spouse's information had been clearly stated on his original claim.

In November 2009, VA received a VA Form 21-686C from the Veteran.  On this form, the Veteran again indicated that he had been married twice.  However, he only provided details regarding one of his reported marriages.  He indicated that he married H.O.L. in November 1994.  

In March 2013, the Veteran noted that he was still being paid as a single with no dependents.  He contended that he had never received a VA Form 21-686C, and he had not been informed that he needed to submit the required form.

The RO furnished a statement of the case in April 2013.

In May 2013, the RO sent the Veteran a letter noting that on his prior VA Form 21-686C, the number of previous marriages indicated on his application for benefits did not equal the former spouses listed.  The Veteran was asked to provide his complete marital history, listing the date and place of each prior marriage, and its termination.  In particular, the letter asked the Veteran to "[p]rovide the location (city and state) of your divorce from Holley.  Provide the date (month/year) of your divorce form Holley.

In response, the Veteran perfected his appeal by submitting VA Form 9 in May 2013.  The Veteran again asserted that he never received the information that the VA said he did.  He related that the RO had all his marriage certificates on file.  He stated that he was and still is married.

Turning to the Veteran's claimed spouse, VA will accept the written statement of a claimant as proof of marriage or birth of a child for purposes of determining entitlement to benefits as long as the statement contains the month, year, and place of the event, the full name, and relationship of the other person to the claimant, and the dependent's social security number.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  See 38 C.F.R. § 3.204(a)(2). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

In this case, the Veteran has provided conflicting information regarding his marital relationship(s).  By the Veteran's own indications on VA Form 21-686Cs submitted in January 2009 and November 2009, he has been married twice.  He has provided marriage licenses showing that he was married in Virginia in March 1979 and again in Georgia in 1994.  Despite repeated requests from the RO, the Veteran has not provided VA with proof of termination of the first marriage, as required by 38 C.F.R. § 3.205(b).  Nevertheless, it is clear to the Board that this is case of "who's on first?"  Careful review of the Veteran's two marriage licenses indicate that they refer to the same woman.  Hence, two marriages, with only one name given.  Although the Veteran did not provide detailed divorce information, it is clear after a review of the record that in fact, the Veteran met the legal requirements to have his dependent spouse added at least as early as 2009.  

the benefit-of-the-doubt doctrine is not for application.  As the evidence is at least in equipoise as to material fact in question, the benefit of the doubt doctrine is applicable.  Accordingly, the Veteran's spouse, H.O.T.L., is recognized as a dependent spouse for VA monetary benefits, as early as January 2009, when he submitted the required information.


ORDER

The Veteran's spouse, H.O.T.L., is recognized as a dependent spouse for VA monetary benefits, as early as January 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


